Case 1:19-cr-20617-JLK Document 1 Entered on FLSD Docket 09/24/2019 Page
                                                                     FILED 1
                                                                           byof 8
                                                                                YH                              D.C.


                                                                                            Sep 24, 2019
                                                                                             ANGELA E. NOBLE
                            UNITED STATES DISTRICT COURT                                    CLERK U.S. DIST. CT.
                                                                                            S. D. OF FLA. - M IAMI
                            SOUTHERN DISTRICT OF FLORIDA
                            Case No.     19-20617-CR-KING/BECERRA
                                       18 u.s.c. § 1349
                                       18 u.s.c. § 982


 UNITED STATES OF AMERICA

 vs.

 ALDO ENRIQUE RUIZ,

      Defendant.
 ________________ /



                                         INFORMATION

        The United States Attorney charges that:

                                  GENERAL ALLEGATIONS

        At all times relevant to this Infonnation:

                                      Commercial Insurance

        1.      Blue Cross Blue Shield of Florida ("BCBS-FL") was a "health care benefit

 program," as defined in Title 18, United States Code, Section 24(b).

        2.      BCBS-FL made payments directly to health care providers, rather than to the

 beneficiary who received the health care benefits, items, and services. This occurred when the

 provider accepted assignment of the right to payment from the beneficiary.

        3.      To obtain payment for treatment or services provided to a beneficiary, health care

 providers had to submit itemized claim fo rms to BCBS-FL. The claim forms were typically

 submitted electronically via the internet. The claim forms required certain important information,

 including: (a) the beneficiary's name and Health Insurance Claim Number or other identification

 number; (b) a description of the health care benefit, item, or service that was provided or supplied
Case 1:19-cr-20617-JLK Document 1 Entered on FLSD Docket 09/24/2019 Page 2 of 8




 to the beneficiary; (c) the billing codes for the benefit, item, or service; (d) the date upon which

 the benefit, item, or service was provided or supplied to the beneficiary; and (e) the name of the

 referring physician or other health care provider, as well as a unique identifying number, known

 either as the Unique Physician Identification Number ("UPIN") or National Provider Identifier

 ("NPI").

        4.      When a provider submitted a claim form to BCBS-FL, the provider certified that

 the contents of the form were true, correct, complete, and that the form was prepared in

 compliance with the applicable laws and regulations concerning the submission of health care

 claims. The submitting party also certified that the services being billed were medically necessary

 and were, in fact, provided as billed.

                      The Defendant, Related Person, and Related Entities

        5.      Culumbia Rehab Medical Center Corp. ("Culumbia Medical") was a Florida

 corporation, located at 430 West 66th Street in Hialeah, Florida. Culumbia Medical was a medical

 clinic that purportedly provided commercial private insurance beneficiaries with various medical

 treatments and services.

        6.      Esmeralda Medical Center Corp. ("Esmeralda Medical") was a Florida

 corporation, located at 14100 Palmetto Frontage Rd., Suite 105, in Miami Lakes, Florida.

 Esmeralda Medical was a medical clinic that purportedly provided commercial private insurance

 beneficiaries with various medical treatments and services.

        7.      lbelis Hernandez, a resident of Miami-Dade County, was the Registered Agent and

 President of Esmeralda Medical and one of the true owners of Culumbia Medical.

        8.      ARPT Consulting Group, Inc. ("ARPT Consulting") was a Florida corporation

 located at 5760 NW 72nd Avenue, in Miami, Florida.




                                                  2
Case 1:19-cr-20617-JLK Document 1 Entered on FLSD Docket 09/24/2019 Page 3 of 8




        9.           3D Healthcare, Inc. ("3D Healthcare") was a Florida corporation first located at

 5760 NW 72nd Avenue, in Miami, Florida, then later located at 6812 NW 113 Court, in Doral,

 Florida.

            10.      Defendant ALDO ENRIQUE RUIZ, a resident of Miami-Dade County, was a

 Physical Therapist for Culumbia Medical and Esmeralda Medical, and the owner, operator, and

 registered agent of ARPT Consulting and 3D Healthcare.

                       Conspiracy to Commit Health Care Fraud and Wire Fraud
                                         (18 u.s.c. § 1349)

        From in or around June 2016, and continuing through in or around March 2018, in Miami-

 Dade County, in the Southern District of Florida, and elsewhere, the defendant,

                                         ALDO ENRIQUE RUIZ,

 did willfully, that is, with the intent to further the objects of the conspiracy, and knowingly

 combine, conspire, confederate and agree with Ibelis Hernandez and others known and unknown

 to the United States Attorney, to commit offenses against the United States, that is:

       a.     to knowingly and willfully execute a scheme and artifice to defraud a health care benefit

 program affecting commerce, as defined in Title 18, United States Code, Section 24(b ), that is,

 BCBS-FL, and to obtain, by means of materially false and fraudulent pretenses, representations,

 and promises, money and property owned by, and under the custody and control of, said health

 care benefit program, in connection with the delivery of and payment for health care benefits,

 items, and services, in violation of Title 18, United States Code, Section 134 7; and

       b.         to knowingly and with the intent to defraud, devise and intend to devise a scheme and

 artifice to defraud and for obtaining money and property by means of materially false and

 fraudulent pretenses, representations, and promises, knowing the pretenses, representations, and

 promises were false and fraudulent when made, and for the purpo~e of executing the scheme and


                                                      3
Case 1:19-cr-20617-JLK Document 1 Entered on FLSD Docket 09/24/2019 Page 4 of 8




 artifice, did knowingly transmit and cause to be transmitted by means of wire communication in

 interstate and foreign commerce, certain writings, signs, signals, pictures, and sounds, in violation

 of Title 18, United States Code, Section 1343.

                                PURPOSE OF THE CONSPIRACY

        11.     It was a purpose of the conspiracy for the defendant and his co-conspirators to

 unlawfully enrich themselves by, among other things: (a) submitting and causing the submission

 of false and fraudulent claims to a health care benefit program via interstate wire communication;

 (b) concealing the submission of false and fraudulent claims to a health care benefit program; (c)

 concealing the receipt of the fraud proceeds; and (d) diverting the fraud proceeds for their personal

 use and benefit, and the use and benefit of others, and to further the fraud.

                        MANNER AND MEANS OF THE CONSPIRACY

        The manner and means by which the defendant and his co-conspirators sought to

 accomplish the objects and purpose of the conspiracy included, among others, the following:

        12.      ALDO ENRIQUE RUIZ, Ibelis Hernandez, and others submitted and caused

 Culumbia Medical to submit, via interstate wire communication, approximately $1,580,342 in

 claims to BCBS-FL which falsely and fraudulently represented that various health care benefits

 were medically necessary, prescribed by a doctor, and had been provided to BCBS-FL

 beneficiaries by Culumbia Medical.

        13.     ALDO ENRIQUE RUIZ, Ibelis Hernandez, and others submitted and caused

 Esmeralda Medical to submit, via interstate wire communication, approximately $1,708,960 in

 claims to BCBS-FL which falsely and fraudulently represented that various health care benefits

 were medically necessary, prescribed by a doctor, and had been provided to BCBS-FL

 beneficiaries by Esmeralda Medical.




                                                   4
Case 1:19-cr-20617-JLK Document 1 Entered on FLSD Docket 09/24/2019 Page 5 of 8




         14.    As a result of such false and fraudulent claims, ALDO ENRIQUE RUIZ and his

 co-conspirators caused BCBS-FL to make payments to Culumbia Medical in the approximate

 amount of$391,646, and to Esmeralda Medical in the approximate amount of $521,471.

         15.    ALDO ENRIQUE RUIZ and his co-conspirators used the proceeds of the health

 care fraud for their personal use and benefit, the use and benefit of others, and to further the fraud.

         All in violation of Title 18, United States Code, Section 1349.

                                            FORFEITURE
                                           (18 u.s.c. § 982)

         1.     The allegations contained in this Information are re-alleged and incorporated by

 reference as though fully set forth herein for the purpose of alleging forfeiture to the United States

 of certain property in which the defendant ALDO ENRIQUE RUIZ has an interest.

        2.      Upon conviction of the violation alleged in this Information, the defendant shall

 forfeit to the United States, pursuant to Title 18, United States Code, Section 982( a)(7), any

 property, real or personal, that constitutes or is derived, directly or indirectly, from gross proceeds

 traceable to the commission of such violations.

        All pursuant to Title 18, United States Code, Section 982(a)(7), and the procedures set forth

 in Title 21, United States Code, Section 853, as made applicable by Title 18, United States Code,

 Section 982(b)(1 ).



                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY



                                                ANNE P. MCNAMARA
                                                ASSISTANT UNITED STATES ATTORNEY




                                                   5
   Case 1:19-cr-20617-JLK Document 1 Entered on FLSD Docket 09/24/2019 Page 6 of 8
                                                UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                    CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  v.
                                                            CERTIFICATE OF TRIAL ATTORNEY*
ALDO ENRIQUE RUIZ,
                                                            Superseding Case Information:
                                Defendant.

Court Division: (Select One)                                New defendant(s)           Yes         No
 ✓     Miami                 Key West                       Number of new defendants
       FTL                   WPB             FTP            Total number of counts

         I.       I have carefully considered the allegations of the indictment, the number of defendants, the number of
                  probable witnesses and the legal complexities of the Indictment/Information attached hereto.
        2.       I am aware that the information supplied on this statement will be relied upon by the Judges of this
                 Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                 Act, Title 28 U.S.C. Section 3161.
        3.       Interpreter:    (Yes or No)           No
                 List language and/or dialect
         4.      This case will take _O_ days for the parties to try.
         5.      Please check appropriate category and type of offense listed below:

                 (Check only one)                                  (Check only one)


                                                   ✓
        I        0 to 5 days                                       Petty
        II       6 to 10 days                                      Minor
        III      11 to 20 days                                     Misdem.
        IV       21 to 60 days                                     Felony              ✓


        V        61 days and over
        6.       Has this case previously been filed in this District Court?    (Yes or No) No
         If yes: Judge                                     Case No.
         (Attach copy of dispositive order)
                                                                      ---------------
         Has a complaint been filed in this matter?         (Yes or No)      No
         If yes: Magistrate Case No.
         Related miscellaneous numbers:
         Defendant(s) in federal custody as of
         Defendant(s) in state custody as of
         Rule 20 from the District of
          Is this a potential death penalty case? (Yes or No)

          7.      Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                  prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No 1

          8.      Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                  prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes            No ✓




                                                                    Assistant United States Attorney
                                                                    Court ID A5501847
 *Penalty Sheet(s) attached                                                                                 REV 8/13/2018
Case 1:19-cr-20617-JLK Document 1 Entered on FLSD Docket 09/24/2019 Page 7 of 8




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA


                                       PENAL TY SHEET

 Defendant's Name: ALDO ENRIQUE RUIZ

 Case No:
            -------------------------------
 Count#: 1

 Conspiracy to Commit Health Care Fraud and Wire Fraud

 Title 18, United States Code, Section 1349

 * Max. Penalty:       Twenty (20) Years' Imprisonment


 *Refers only to possible term of incarceration, does not include possible fines, restitution,
 special assessments, parole terms, or forfeitures that may be applicable.
    Case 1:19-cr-20617-JLK Document 1 Entered on FLSD Docket 09/24/2019 Page 8 of 8


AO 455 (Rev. 01/09) Waiver of an Indictment


                                         UNITED STATES DISTRICT COURT
                                                            for the
                                                 Southern District of Florida

                  United States of America                    )
                                 V.                           )       Case No.
                                                              )
                         Aldo Enrique Ruiz,                   )
                     -             ---------

                              Defendant                       )

                                               W AIYER OF AN INDICTMENT

        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

       After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.



Date:   -------~
                                                                                        Defendant ·s signature




                                                                                  Signature of defendant ·s attorney


                                                                                        Theresa Van Vliet
                                                                                 Printed name of defendant's attorney




                                                                                          Judge's signature



                                                                                    Judge ·sprinted name and title




                                                                                                                        I
                                                                                                                        I
